Cullen, J.:
On May 27, 1895, an act was passed for.the construction of a permanent suspension bridge over the East river, between the cities of New York and Brooklyn (Chap. 789, Laws of 1895). By this statute the mayors of the cities of New York and Brooklyn were each to appoint three persons, who, with' the mayors were constituted a commission for the purpose of constructing .the bridge. The relators were appointed as such commissioners. On January 19, 1898, the mayor of the present city of New York removed the relators and appointed the defendants commissioners in their stead. This is an action of quo warranto to oust the defendants and restore the relators to the offices formerly held by them.
The only question involved in this controversy is the power of the mayor to remove the relators. By section 95 of the Greater New York charter (Chap. 378, Laws of 1897) it is provided: “At any time within six months after the commencement of his term of office the mayor, elected for a full term, may, whenever m liis judgment the public interests shall so require, remove from office any public officer- holding office by appointment from the mayor.” That the relators were public officers cannot well be denied. (People ex rel. Henry v. Nostrand, 46 N. Y. 375.) This court is committed to the doctrine that the mayor of the present city -of New York is the successor of the mayor of that city as formerly constituted, and also of the mayor of the city of Brooklyn. (Matter of Carey v. Wurster, 31 App. Div. 553 ; People ex rel. Quinn v. Feitner, 30 id. 241.) The latter case.was affirmed by the. Court of Appeals (156 N. Y.--) on the opinion of this,court, delivered by "Mr. Justice Goodrich. It, therefore, follows that the relators fell within the words of the statute, and that the mayor was authorized to remove them, unless it can be established that, by fair intendment, this legislation was not meant to cover their cases. The language being comprehensive, the burden is on those who assert the exception to prove it.
The first ground on which the claim of the plaintiffs proceeds is that the construction of the bridge was a work of the State, and that the relators were State agents. Even were this proposition admitted, under the Feitner case it would not help the plaintiffs. It was there said by Judge Goodrich, speaking of the power conferred on the *515mayor by the section of the charter quoted : “ It is broad enough to authorize the mayor to remove any officer appointed by any public official to whose powers he succeeded.” We see, however, but little foundation for the claim that the relators are State agents. It may be assumed that the State might itself have constructed the bridge as a public work of the State, and for its account, and for that purpose have appointed its own officers or agents. The question is not what the Legislature might have done, but what it has done by the statutes relative to this bridge. It directed that the bridge should be built at the sole cost of the two municipalities (since consolidated into one) which it was to connect. For the purpose of defraying this cost, the municipalities were directed to issue their bonds. The commissioners who were to devise the plan and .superintend the construction of the bridge, with the exception of the mayors themselves, were to be appointed by the mayors of the two cities. The mayors would be chosen,, from time to time, by the electors of the two municipalities.. By the constitutional amendment of 1875 (§ 11, art. 8) neither city could incur any indebtedness except for a city purpose. Bearing in mind these facts, we think it reasonably clear that the construction of this bridge was a municipal work of the two cities, prosecuted on their behalf by municipal officers.. Fortunately we are relieved from extended discussion of the question by a number of decisions of the Court of Appeals, rendered in litigations arising out of the New York and Brooklyn Bridge, on the legislation as to which bridge that concerning the new bridge has largely been modeled. In People ex rel. Murphy v. Kelly (76 N. Y. 475) it was held that to bridge the East river between New York and Brooklyn was a city purpose of each city. In Walsh v. The Trustees of the New York & Brooklyn Bridge (96 N. Y. 427) it was held that the trustees of the bridge were mere representatives and agents, and not the legal masters of the laborer who caused the injury to the plaintiff, and that, against them no action would lie, the court, however, declining to express an opinion as to upon what body the ultimate responsibility lay. But the same plaintiff having subsequently brought his action against the two cities (Walsh v. Mayor, 107 N. Y. 220), it was held that the defendants were responsible. In that case Judge Eakl wrote : “The two cities, in the proportions mentioned in the act, were to furnish all the funds *516for the construction of the bridge. The trustees of the bridge were to be appointed by the city officials of the two cities.. All the real estate purchased by the trustees was to' belong to the two cities jointly, and the bridge and all its appurtenances, and all the property connected with it, was to belong absolutely to the two cities in shares to each of the cities "equal to the amount paid by them for the construction of the bridge and for the land and appurtenances thereof. * * '* So i'n every sense and in every view the bridge was constructed and is managed for the two cities, and the trustees appointed by the city officials represent the two cities as their agents. Hence they and the persons employed by them are the agents and servants of the cities for whose careless and negligent acts they are liable.” After the decision in the Walsh case the Legislature enacted, by chapter 128 of the Laws of 1891, that thereafter neither of the two cities should be liable for claims or demands growing out of the bridge, but that the trustees of the bridge should' succeed to-the liabilities of the two cities, whether on contracts or for wrongs, actions for which should be prosecuted against the trustees in their corporate name, and all damages and judgments should be paid- out of the money received by them for tolls and rents. While this legislation relieved the cities of New York and Brooklyn from immediate liability on account of the bridge, the trustees did not cease to-be municipal officers or agents. True, the statute changed the rule of respondeat superior as to employees of the bridge. We suppose that the Legislature might abrogate the rule of law which renders the master liable for the negligence of his servants in the. case-of all persons, whether natural or artificial. If it should so change the- law, servants and agents would remain servants and agents still. The rule of respondeat sxuperior, as relating to municipal corpora-. tions,.has*at all times been the subject of technical distinctions and legal fictions. Thus, two cities are liable for the negligence of their employees in the construction of a bridge built by them (Walsh v. Mayor, supra), while two counties are not. (Markey v. The County of Queens, 154 N. Y. 675.) Ho substantial distinction can be drawn between the relations sustained by the trustees of the Hew York and. Brooklyn Bridge to the two Cities and those which the relators bore to those cities. Everything said by Judge Eabl as to-the ownership of the bridge and the land on which the same is to-*517stand, the furnishing of the funds for its construction, and thé appointment of its managers by. the municipal officers, is equally true of the case of these relators.
The learned counsel for the plaintiffs has cited a number of authorities to the effect that certain local officers in the discharge of their official duties do not act as the agents or servants of the localities or municipalities for which they are elected or appointed, but exercise part of tlie governmental functions of the State. (Lorillard v. Town of Monroe, 11 N. Y. 392; Maxmilian v. Mayor, 62 id. 160; Ham v. Mayor, 70 id. 459; New York & Brooklyn Saw Mill & L. Co. v. Brooklyn, 71 id. 580.) We do not see that this principle or the decided cases make in favor of the plaintiffs; rather the reverse. In Lorillard v. Monroe it was held that the town was not liable for the act of the assessor. In M.axmilicm v. Mayor it was held that the commissioners of public charities in the city of New York did not discharge corporate or municipal duties, and that the city was not liable for an injury occasioned by one of their employees. In Ham v. Mayor the same rule was held to apply to the case of an injury caused by an employee of the board of education of that city. The same rule doubtless applies as to the responsibility of the city for the torts of its police or fire department; yet the mayor is given by the charter the power to remove and to appoint the heads of all these departments, except the members of the board of education, which the Legislature thought necessary to exempt in terms. In People ex rel. Haughton v. Andrews (104 N. Y. 570) it was contended that commissioners of excise did not fall within the' provisions of. a statute (Chap. 43, Laws of 1884) that “ all appointments to office in the city of New York, now (March 17,1884) made by the mayor and confirmed by the board of aldermen, shall after that time be made by the mayor without such confirmatioif,” on the ground that the excise commissioners were. State, not municipal officers. Of this Judge Daneorth said: " While, therefore, they may be in one sense, and that a technical one, State officers, their dependence upon the city and its municipal government is manifest, and we see no reason to suppose they are not within the purview of the statute under which the defendants were appointed. * * * They are within its letter, and the body of the act is not restrained by its title. It is ' An act to center responsibility in the municipal *518government of the city of New York.’ ” This would seem equally applicable to the offices of the relators. -
It is asserted for the plaintiffs that the relators were appointed, not as ordinary city officials to discharge continuous governmental duties.and to perform part of a permanent scheme for the government of either municipality, but to construct and complete a particular improvement, and that their- official term was to endure for the period requisite for the construction of that improvement. It is argued that these facts take the offices .of the relators without the intent and contemplation of the Legislature in the enactment of the charter. This argument would have much greater force were it not for the amendatory act of 1896 (Chap. 612). By the original act of 1895, the commissioners were simply to construct the bridge and turn it over when constructed to the trustees of the New York and Brooklyn Bridge for management and control. By the act of 1896, the commissioners, instead of transferring the bridge after its completion to the trastees of the other bridge, were themselves vested with its care, management and control. The two statutes cannot be considered as creating two independent offices, that of a commissioner pending construction, aud that of a commissioner after construction, but from the time of the enactment of the amendatory statute, taken together, they must be construed as having created a permanent, continuous board of trustees for the construction, operation, control and management of the bridge. As the Legislature has not in express terms declared the tenure of the office of such a commissioner to be during life, it would seem to fall within the-provisions of section 3, article 10 of the Constitution, “ When the duration of any office is not provided by this Constitution, it may be 'declared by law, and if not so declared, such office shall be held during the pleasure of the authority making the appointment.” (People ex rel. Lyndes v. Comptroller, 20 Wend. 595.) But assuming that the constitutional provision does not -apply, or that the Legislature has made the term of the office during life, that would, not take the office without the scheme of removal provided for by the charter. Under the charter, the term of each police commissioner is to be four years, the term of one commissioner to expire every year; the term of the president of the board of public improvements is six years ; that of the commissioners of parks six *519years; the terms of the commissioners of buildings, of the commissioners of public charities, of the commissioners of correction, the fire commissioners, and of the commissioners of docks are the same, yet all these officers are subject to removal every four years by the incoming mayor during the first six months of the latter’s term. We see no greater inconsistency in subjecting the official terms of" the relators, even if those terms were for life, to the power of removal given to the mayor than there is in.the case of the official terms of the other officers mentioned.
On the -whole, we are of opinion that not only did the terms of the charter confer upon the mayor the power to remove the relators and appoint their successors, but that the general scheme of municipal government inaugurated by that charter contemplated the possession by the mayor of such a power. As was said by Judge Goodrich in the Feitner Case (supra): “ It (§ 95, Greater New York charter) was also intended to confer upon, a new mayor the right of removal of any officer appointed by his predecessor, so that the responsibility of the new administration should rest upon him and his appointees, or upon such of the appointees of old incumbents as he desired to retain in office.” This intention is manifest by section 118 of the charter. By that section the mayor is authorized to appoint all members of any local board and all other officers not elected by the people, whose appointment is not excepted or otherwise provided for. Ordinarily the construction of bridges over a stream intersecting the territory of a city is devolved on some branch of the municipal government of the city. When this bridge was originally inaugurated, the cities of New York and Brooklyn were separate municipalities and each city was fairly chargeable with its portion of the expense of the work. Because the municipalities were separate it was necessary that special legislation should provide for their joint action and for the appointment of new officers who were to conduct the work on behalf of both. But when the cities became consolidated there was no reason why the officers charged with the duty of constructing the bridge should be any less dependent on the executive head of the city, or less subject to his control, than the other departments of the municipality. Under the new charter the mayor can appoint the heads of all the departments, and having uncontrolled power of selection in such *520appointments he can justly he held responsible by the people for the conduct of all branches of the city government. We see no reason to believe that it was not the legislative intent to apply the same rule to the construction of this bridge as to the prosecution of other city improvements or to other municipal expenditures.
It is attempted to distinguish the case of the relator Baird from those of the other relators because Col. Baird, is a veteran of the late war. We have so recently reviewed the statutes giving the veterans preference or immunity from removal that we do not think it necessary to go over the subject again. (People ex rel. Earl v. England, 16 App. Div. 97; People ex rel. Brymer v. Gray, ante, p. 458.) We are of opinion that the office held'by Col. Baird is not of the subordinate character which comes within the protection afforded-by the veteran-acts.
The judgment appealed from should be reversed and judgment directed for the defendants, with costs.
All concurred.
Exceptions sustained and judgment directed for the defendants, with costs.